DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I claims 1-4 in the reply filed on 02/04/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 5-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/04/2022.
Claim Objections
Claims 1-4 are objected to because of the following informalities: 
Claim 1 line 3 “free end:” should read “free end;”
Claim 4 line 4 “and (iii)” should read “and/or (iii)”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lorenzo (US PGPub 2018/0242979).
With regards to claim 1, Lorenzo discloses (Figures 1-11B) an intrasaccular flow diverter 1 comprising: 
an interior fill braid 17 physically inverted over itself (paragraphs 84-86, as the braid 10 is inverting, braid portions 17 are forming; figures 5B-5D) forming a proximal inverted end and an opposite free end (see annotated figures 5C-5D below);
a dome braid 12 disposed distally of (figure 5B) and secured to the interior fill braid 17; subject to application of an external mechanical force, the dome braid 12 being transitionable between an expanded state (figure 4 step 415) and a compressed state (figure 4 step 405) having a reduced overall diameter; the dome braid 12 having a proximal end with an opening defined therein through which the free end of the interior fill braid 17 is freely passable therethrough and into the dome braid 12 (see annotated figure 5C-5D below); and 
a delivery wire 38 releasably detachable from the proximal inverted end of the interior fill braid 17 (figure 4 steps 425 and 430); 
wherein the dome braid 12 has a stiffer profile relative to that of the interior fill braid 17 (paragraphs 86-87 and 97 – due to the overall greater area of the dome braid 12 relative to the interior fill braid 17, the dome braid 12 will generally have a greater packing density/stiffness than the interior fill braid 17).  

    PNG
    media_image1.png
    549
    865
    media_image1.png
    Greyscale

With regards to claim 2, Lorenzo discloses wherein: (i) the interior fill braid 17 has a complex spiral or helical pre-formed shape in the expanded state (figure 5D, 17 is shown as spiraled/helical); and a substantially linear configuration in the compressed state (figure 4 step 405); and (ii) the dome braid 12 has a domed, spherical or hemi-spherical pre-formed shape in the expanded state (figure 5D, dome braid 12 is spherical); and a cylindrical tube configuration in the compressed state (figure 4 step 405).  
With regards to claim 4, Lorenzo discloses wherein the stiffer profile of the dome braid 12 relative to that of the interior fill braid 17 is achievable by at least: (iii) increase number of wires forming the dome braid 12 (paragraphs 86-87 and 97 – more wires overall in dome braid 12 due to the greater area of dome braid 12 relative to the interior fill braid 17).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lorenzo in view of Lorenzo (US PGPub 2019/0008522), hereinafter known as “Lorenzo 522.”
With regards to claim 3, Lorenzo discloses the intrasaccular flow diverter as claimed in claim 1. Lorenzo discloses wherein the dome braid 12 and interior fill braid 17 are secured together proximate the opening (figure 4 step 435; paragraph 80 – secured together via fastener 32). Lorenzo is silent wherein the securement is via a band marker.
However, in the same field of endeavor, Lorenzo 522 teaches (Figure 6) wherein the dome braid 20 and interior fill braid 40 are secured together proximate the opening by a band marker 22 (paragraph 43 – “control ring 22 is radiopaque and is aligned under fluoroscopy”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the intrasaccular flow diverter of Lorenzo to include the radiopacity of the band marker of Lorenzo 522 for the purpose of aiding in placement of the intrasaccular flow diverter in operation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ADAM whose telephone number is (571)272-8981. The examiner can normally be reached M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S ADAM/Examiner, Art Unit 3771                                                                                                                                                                                                        03/01/2022

/WADE MILES/Primary Examiner, Art Unit 3771